t c no united_states tax_court kathleen a vinatieri petitioner v commissioner of internal revenue respondent docket no 15895-08l filed date r issued p a notice_of_intent_to_levy to collect p’s unpaid federal income taxes for p timely requested a hearing under sec_6330 i r c p submitted to the settlement officer form 433-a collection information statement for wage earners and self-employed individuals indicating she had monthly income of dollar_figure and expenses of dollar_figure had dollar_figure cash on hand and owned a toyota corolla four-door sedan with big_number miles and a value of dollar_figure if p’s wages are levied on she will be unable to pay her reasonable basic living_expenses if her car is levied on she will be unable to work the settlement officer stated in her log that p meets the criteria to have her account reported as currently not collectible because of hardship in accordance with the internal_revenue_manual irm however r’s appeals_office issued a notice_of_determination to proceed with levy stating that p was not entitled to collection alternatives because she had not filed her and federal_income_tax returns p timely petitioned for review of that determination under sec_6330 i r c r filed a motion for summary_judgment p proceeding pro_se did not file a cross-motion for summary_judgment under regulations prescribed by the secretary the secretary must release a levy upon all or part of a taxpayer’s property or rights to property if inter alia the secretary has determined that the levy is creating an economic hardship due to the financial condition of the taxpayer sec_6343 i r c the regulations provide that a levy is creating an economic hardship due to the financial condition of an individual taxpayer and must be released if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs held sec_6343 i r c and sec_301_6343-1 proced admin regs require release of a levy that creates an economic hardship regardless of the taxpayer’s noncompliance with filing required returns held further a levy on p’s wages or car would cause p to be unable to pay her reasonable basic living_expenses creating an economic hardship that would require release of the levy pursuant to sec_6343 i r c and sec_301_6343-1 proced admin regs held further r’s motion for summary_judgment is denied because r’s determination to proceed with the levy was wrong as a matter of law and therefore was an abuse_of_discretion kathleen a vinatieri pro_se martha j weber for respondent opinion dawson judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule petitioner timely filed a petition pursuant to sec_6330 appealing respondent’s determination to proceed with collection by levy of petitioner’ sec_2002 income_tax_liability the issue to be decided is whether respondent’s determination was an abuse_of_discretion background petitioner resided in tennessee when she filed the petition her residence is an apartment that she rents for dollar_figure per month on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing levy notice the underlying tax_liability was attributable to unpaid self-assessed tax reported on her return petitioner timely requested a hearing on date and the hearing was conducted through correspondence and by telephone with the settlement officer petitioner first learned of the collection activity when her employer notified her about the proposed levy on her wages when the settlement officer asked petitioner whether she wanted to 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code enter into an installment_agreement petitioner said she has nothing petitioner told the settlement officer that she has pulmonary fibrosis and is dying because of her health she can only find part-time employment the settlement officer could not find a record that petitioner had filed a return for petitioner explained to the settlement officer that the payroll company responsible for completing her form_w-2 wage and tax statement was no longer in business she had attempted to get the tax information from the internal_revenue_service irs but the irs had no information regarding her income for the settlement officer told petitioner that she might be able to have her account placed in currently not collectible status the settlement officer asked petitioner to submit a form 433-a collection information statement for wage earners and self-employed individuals and a diagnosis regarding her current health condition petitioner sent a completed form 433-a indicating she had monthly income of dollar_figure and expenses of dollar_figure had dollar_figure cash on hand and owned a toyota corolla four-door sedan with big_number miles and a value of dollar_figure the form 433-a reported that 2petitioner explained to the settlement officer that she had previously agreed to pay in installments and that she was told she would be sent envelopes for each payment but she never received the envelopes or monthly bills petitioner did not own any other assets verification received by the settlement officer was consistent with the information petitioner provided in the form 433-a petitioner was unable to obtain a written diagnosis of her medical_condition from her physician because her physician would provide a diagnosis only in a claim for worker’s compensation the settlement officer’s log entry dated date states tp petitioner meets the criteria to have account placed in cnc currently not collectible status per irm hardship the balance due is less than 10k and the tp has stated she has a terminal illness cis verification is not required the tp has stated she has nothing and is not able to full pay or make payments however the tp is not in compliance the tp has not filed a return and there is no record of the tax_return being filed the tp stated she does not have income information for and company that did payroll is no longer in business tp stated she contacted irs and they advised her they have no income information there is no information per irtrl s o the settlement officer contacted tp regarding filing of the return the tp stated the return was filed late the s o requested the tp fax a copy of the return with the w-2 tp to fax information by s o asked tp if she obtained health diagnosis and the tp stated the doctor would only give her something if she is applying for diability s o requested income information for per irptre the settlement officer’s log entry dated date states tp did not provide a copy of return and there is no record that the return has been filed per idrs research the tp was employed in and is currently employed the return has not been filed since the tp is not in compliance collection alternative cannot be considered s o will issue determination_letter if the income information is received the s o will forward it to the tp respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date sustaining the proposed levy action and stating that because petitioner was not in compliance with filing the required tax returns a collection alternative could not be considered the notice_of_determination was reviewed and signed by the appeals team manager the attachment to the notice_of_determination stated the settlement officer inquired about a collection alternative and you stated you could not make payments you stated you had pulmonary fibrosis and can only work part-time hours due to your heath condition the settlement officer who advised you of the collection alternative however explained a collection alternative could not be considered because you were not in compliance with filing required tax returns the attachment explained the balancing of efficient tax collection with concern regarding intrusiveness as follows appeals has verified or received verification that applicable laws and administrative procedures have been met has considered the issues raised and has balanced the proposed collection with the legitimate concern that such action be no more intrusive than necessary by sec_6330 collection alternatives include full payment installment_agreement offer_in_compromise and currently-not-collectible however since unfiled tax returns exist the only alternative at present is to take enforced action by levying your assets it is appeals decision that the proposed levy action is appropriate the proposed levy action balances the need for the efficient collection of the taxes with the legitimate concern that any collection action be no more intrusive than necessary neither the notice_of_determination nor the attachment reflect any consideration of the fact that the levy would create an economic hardship as stated by the settlement officer in her daily log and supported by the form 433-a petitioner submitted petitioner timely filed a petition in this court challenging respondent’s determination respondent filed the motion for summary_judgment and the court ordered petitioner to file a response petitioner filed a response to respondent’s motion for summary_judgment but did not file a cross-motion for summary_judgment in her response petitioner describes her situation as follows 3in the order we observed that our preliminary review of the record indicated that the proposed levy action involved a hardship situation and that petitioner needed the assistance of an attorney we urged petitioner to contact the legal aid society or the local bar association pro bono services and provided their addresses and phone numbers 4after petitioner filed her response to respondent’s motion for summary_judgment respondent filed a motion to continue the case wherein respondent stated that petitioner was in the process of submitting a collection alternative to the irs and that if the alternative is accepted by the irs a trial in this case would not be necessary the court granted respondent’s motion and directed the parties to file a status report on or before date in a status report filed on date respondent reported that respondent has not received any communication from petitioner and requested the court to grant respondent’s motion for summary_judgment to whom it may concern i don’t know what you want to know cause i don’t understand all the legal stuff you sent me i can’t afford a lawyer and the closest legal aid is in knoxville miles away my poor car will not go that far so i will start at the beginning of my story and see if you can help me i was in an unhealthy relationship for many years during a great deal of that time my husband was doing alcohol and drugs i had children plus hi sec_3 to take care of i had been doing janitorial work at a strip mall it was the only place that i could work that i could take my then year old daughter with me i could not support my family and pay day care my husband took care of bills and such cause he demanded that i turn over my money we even got a divorce during that time cause i was not obeying him now i am not looking for sympathy just understanding do you know how hard it is to be a single parent i have a high school education and nothing else it was nearly five years before i was notified of a problem by the i r s danny petitioner’s former spouse was suppose to be doing taxes he even made me sign a form that because he made more money he could claim my kids on his taxes cause we were no longer legally married i got all the w-2’s from the i r s except that they still have not sent me that is why they are not done i did all those taxes and forfeited the refunds i do not remember what that total came to but it was enough to pay i would say most of back taxes the taxes were late and i don’t know why they didn’t arrive i sent a second copy in as soon as my son gave me my copy he had my copy for college financial aid and he lost them for a bit of time i am not a rich person i work in a job so i can be home with my daughter i left my husband in july after he threatened to beat my daughter with a baseball bat beating me is one thing but i could not have him beating my girl so i am a single parent again right now we have not had much work in nearly a year i have rent of a mo utilities of and get food stamps or i wouldn’t eat i make about per month there are no better jobs in our town my daughter is only so its not like i can leave her alone at night or on weekends d h s says it’s not even legal she is too young there is no child care and i have no family here i have pulmonary fibrosis that makes me sick all the time and the diagnosis says i have about yrs to live right now i can work thank god i did my taxes this year for and you are getting a little over dollar_figure i’m not asking for much just a break you can have my tax returns refunds i don’t care well i do that is a tremendous loss but oh well i don’t have any money to send you on a monthly basis can we stop all the penalties they are killing me i will never be able to pay it off i let a relationship screw me up i am truly sorry for that and am begging for a lifeline here you can come to my home and see for yourself i don’t have fancy t v ’s or even cable except for internet i can’t afford a phone my clothes have holes in them i even cut my own hair if i could pay this off faster i would just to stop the nightmares it gives me a summary_judgment discussion summary_judgment is used to expedite litigation and avoid unnecessary and expensive trials the court will render a decision on a motion for summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for a trial the court should grant the motion only after a careful consideration of the case 326_us_1 98_tc_383 for purposes of respondent’s motion for summary_judgment respondent has the burden of showing the absence of a genuine issue as to any material fact petitioner is afforded the benefit of all reasonable doubt and the material submitted by both sides is viewed in the light most favorable to petitioner see eg 398_us_144 kroh v commissioner supra pincite respondent moves the court for summary_judgment on the ground that the settlement officer did not abuse her discretion in rejecting collection alternatives and determining to proceed with levy because petitioner was not in compliance with the filing_requirements petitioner asks that the levy not be sustained because if her wages are taken she will be unable to pay her basic living_expenses and if her car is taken she will not be able to work b collection of federal taxes by levy if a taxpayer liable for federal taxes fails to pay the taxes within days after notice_and_demand sec_6331 authorizes the secretary to collect the tax by levy upon all property and rights to property except any property that is exempt under sec_6334 belonging to the taxpayer or on which there is a lien for the payment of the tax sec_6343 provides that under regulations prescribed by the secretary if the secretary has determined that the levy is creating an economic hardship due to the financial condition of the taxpayer the secretary must release a levy upon all or part of a taxpayer’s property or rights to property sec_6343 the regulations provide that a levy is creating an economic hardship due to the financial condition of an individual taxpayer and must be released if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs a taxpayer alleging that collection of the liability would create undue_hardship must submit complete and current financial data to enable the commissioner to evaluate the taxpayer’s qualification for collection alternatives or other relief 5the regulations provide a method whereby a taxpayer may inform the secretary that a levy is creating an economic hardship and request that the levy be released see sec_301_6343-1 proced admin regs a taxpayer who wishes to obtain a release of a levy must submit a request for release in writing or by telephone to the district_director for the internal_revenue_district in which the levy was made id however service_center directors and compliance center directors to whom requests by taxpayers are not made who have determined that a levy is creating an economic hardship must also release the levy and promptly notify the taxpayer of the release pursuant to sec_301_6343-1 proced admin regs picchiottino v commissioner tcmemo_2004_231 the regulations provide that for purposes of determining the taxpayer’s reasonable amount of living_expenses any information that is provided by the taxpayer is to be considered including the following a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director sec_301_6343-1 proced admin regs c sec_6330 procedures sec_6330 provides the general_rule that no levy may be made on any property or right to property of any taxpayer unless the secretary has provided days’ notice to the taxpayer of the right to an administrative hearing before the levy is carried out if the taxpayer makes a timely request for an administrative hearing the hearing is conducted by the irs office of appeals appeals_office before an impartial officer sec_6330 the taxpayer may raise any relevant issue during the hearing including appropriate spousal defenses and challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the taxpayer also may raise challenges to the existence or amount of the underlying tax_liability if he she did not receive a notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute it sec_6330 during the hearing the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider issues properly raised by the taxpayer and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 the appeals_office then issues a notice_of_determination indicating whether the proposed levy may proceed under sec_6330 the taxpayer may petition this court to review the determination made by the appeals_office see sec_301_6330-1 proced admin regs where as in this case the underlying tax_liability is not at issue we review the appeals office’s determinations regarding the collection action for abuse_of_discretion 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 when a taxpayer establishes in a pre-levy collection hearing under sec_6330 that the proposed levy would create an economic hardship it is unreasonable for the settlement officer to determine to proceed with the levy which sec_6343 would require the irs to immediately release rather than proceed with the levy the settlement officer should consider alternatives to the levy respondent argues under the holdings of rodriguez v commissioner tcmemo_2003_153 and mccorkle v commissioner tcmemo_2003_34 that there is no abuse_of_discretion if a settlement officer rejects collection alternatives because the taxpayer was not in compliance with the filing_requirements for all required tax returns 6generally the irs will not grant an installment_agreement accept an offer-in-compromise or report an account as currently not collectible if any_tax return for which the taxpayer has a filing requirement has not been filed see internal revenue continued generally we have found the commissioner’s policy requiring individuals seeking collection alternatives to be current with filing their returns to be reasonable however taxpayers in those cases have had sufficient income to meet basic living_expenses see eg 124_tc_165 taxpayers claimed hardship because the tax_liability was disproportionate to the value that they received from initial stock offerings and because they had already been forced to change their lifestyle affd 454_f3d_782 8th cir peterson v commissioner tcmemo_2009_46 the court upheld rejection of taxpayers’ offer of dollar_figure to compromise dollar_figure liability where although they had minimal income from social_security retirement and disability payments they had reasonable collection potential of dollar_figure from two parcels of real_property valued at dollar_figure fangonilo v commissioner tcmemo_2008_75 commissioner’s refusal to treat taxpayer’s tax_liability as continued manual pts - date installment agreements date offers-in- compromise and date currently not collectible date general collection procedures 7in estate of atkinson v commissioner tcmemo_2007_89 we found reasonable requirements that an entity seeking collection alternatives to full payment including reporting an account as currently not collectible filing any outstanding tax returns and submitting a full financial statement and verification information for analysis mandatory release_of_levy creating an economic hardship applies only to individuals sec_301_6343-1 proced admin regs currently not collectible was not an abuse_of_discretion where although taxpayer’s income was not sufficient to meet his stated monthly living_expenses he had a liquid asset worth more than his tax_liability willis v commissioner tcmemo_2003_302 taxpayers’ ability to make some payments toward their cumulative liability made them ineligible to have the cumulative liability classified as currently not collectible rodriguez v commissioner tcmemo_2003_153 taxpayer had not filed returns for years and did not submit all of the financial information supporting her offer-in-compromise that the settlement officer requested ashley v commissioner tcmemo_2002_286 taxpayer had income in excess of expenses and sufficient equity in his real_property to pay his tax_liability in full we have found no cases addressing the requirement that the taxpayer be current with filing returns in a levy case involving economic hardship under sec_6343 and sec_301_6343-1 proced admin regs neither sec_6343 nor the regulations condition a release of a levy that is creating an economic hardship on the taxpayer’s compliance with filing and payment requirements the purpose of sec_6330 is to afford taxpayers adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property s rept pincite 1998_3_cb_537 emphasis added a determination in a hardship case to proceed with a levy that must immediately be released is unreasonable and undermines public confidence that tax laws are being administered fairly in a sec_6330 pre-levy hearing if the taxpayer has provided information that establishes the proposed levy will create an economic hardship the settlement officer cannot go forward with the levy and must consider an alternative d appeals office’s determination to proceed with levy of petitioner’s assets the financial information petitioner submitted on the form 433-a which was consistent with other information the settlement officer obtained showed that if petitioner’s wages are levied on she will be unable to pay her basic living_expenses and if her car is levied on she will not be able to work after analyzing petitioner’s financial information the settlement officer concluded that the levy would create an economic hardship and so stated in her log however the settlement officer determined collection alternatives to the levy including an installment_agreement an offer-in-compromise and reporting the account as currently not collectible were not available because petitioner had not filed her and returns the settlement officer’s determination to proceed with the levy was reviewed and approved by the appeals team manager who signed the notice_of_determination although the attachment to the notice_of_determination shows that the appeals team manager was aware of petitioner’s financial situation and health problems the appeals team manager signed the notice_of_determination to proceed with the levy because petitioner had not filed her and returns proceeding with the levy would be unreasonable because sec_6343 would require its immediate release and the determination to do so was arbitrary the determination to proceed with the levy was wrong as a matter of law and therefore was an abuse_of_discretion respondent is not entitled to summary_judgment and respondent’s motion will be denied an order denying respondent’s motion will be issued
